Citation Nr: 0615922	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-20 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for folliculitis, 
posterior scalp and neck, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for left 
acromioclavicular separation, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from August 
1979 to August 1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified at a Board hearing at the RO in June 2004.  
The Board remanded the case in November 2004. 

The issue of entitlement to an increased rating for left 
acromioclavicular separation is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Both prior to and from August 30, 2002, the veteran's 
service-connected folliculitis, posterior scalp and neck, is 
manifested by pain, crusting, and sores with pus an area of 
four by three inches on the back of the neck with scarring 
and induration more nearly approximating an exceptionally 
repugnant skin disability.

2.  From August 30, 2002, the veteran's service-connected 
folliculitis, posterior scalp and neck, was manifested by at 
least four characteristics of disfigurement, but not six or 
more.




CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 50 
percent, but no greater, for the veteran's service-connected 
folliculitis, posterior scalp and neck, have been met during 
the entire time period contemplated by this appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7, 4.118, Diagnostic Code 7806 (prior to August 
30, 2002); Diagnostic Code 7800 (after August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a July 2002 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the July 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 1, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  Further, on remand, an additional VCAA letter 
was sent to the veteran in December 2004.  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in July 2002, which was prior to the 
September 2002 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating, but there has 
been no notice of the types of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that a 50 percent 
rating is warranted during the entire period contemplated by 
this appeal, but that the preponderance of the evidence is 
against entitlement to an even higher rating, any question as 
to the appropriate effective date to be assigned is rendered 
moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records and VA 
examinations.  On remand, the Board instructed the RO to 
request additional medical records, which was done by the RO 
and these records are now in the claims file.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in August 2002 and 
September 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of entitlement for an increased rating for 
folliculitis, posterior scalp and neck. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected folliculitis, posterior 
scalp and neck, warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's service-connected folliculitis, posterior scalp 
and neck, is currently rated as 30 percent disabling under 
Diagnostic Code 7800 for disfigurement of the head, face or 
neck.  During the pendency of this appeal, the regulations 
for evaluation of skin disabilities under 38 C.F.R. § 4.118 
were amended effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002) (codified at 38 C.F.R. pt. 4).  When 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet.App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, as the new regulations have a specified effective 
date without provision for retroactive application, the 
regulations may not be applied prior to the effective date.  
As of the effective date, the Board must apply whichever 
version of the rating criteria is more favorable to the 
veteran.

The Board notes that the RO addressed the amendments in its 
June 2003 statement of the case.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the old Diagnostic Code 7800, a 30 percent rating is 
warranted for a scar causing severe disfigurement, especially 
if producing a marked and unsightly deformity of eyelids, 
lips or auricles.  A 50 percent rating is warranted for 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement

Under the revised Diagnostic Code 7800, a 30 percent rating 
is warranted where there is visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  A 50 percent rating 
is warranted where there is visible or palpable tissue loss 
and either gross distortion or asymmetry of two features of 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  An 80 percent 
rating is warranted where there is visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement. 

Note (1) provides that the eight characteristics of 
disfigurement are: scar 5 or more inches (13 or more cm) in 
length; scar at least one-quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).

In the statement of the case, the RO also addressed rating 
the veteran's folliculitis under Diagnostic Code 7806 for 
eczema.  Under the old criteria, Diagnostic Code 7806 
provided that a 30 percent rating was warranted where there 
is exudation or constant itching, extensive lesions, or 
marked disfigurement.  A 50 percent rating, which is the 
maximum possible rating, is applicable where there is 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.

Under the new rating criteria for Diagnostic Code 7806, a 30 
percent rating is for application where 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12- month period.  The highest rating of 60 percent is 
assigned when more than 40 percent of the entire body or more 
than 40 percent of exposed areas are affected, or; constant 
or near- constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required during a twelve 
month period.

The veteran filed his current claim for an increased rating 
in June 2002.  He was afforded a VA examination in August 
2002.  The claims file was not reviewed.  The examination 
report indicated that the veteran had hair loss and the area 
involving the back of his neck occasionally got sores with 
pus, sometimes requiring antibiotics.  The examiner indicated 
that the veteran had an area of four by three inches on the 
back of his neck with no hair, scarring and induration.  The 
examiner noted that there was some crusting, but no 
associated systemic or nervous manifestations.  The diagnosis 
was folliculitis of the back of the neck with extensive 
residual scarring and no active lesion seen at this time.  

Treatment records from 2002 indicated that the veteran had 
queloids and alopecia on the upper part of back of the neck 
and that a surgical excision was needed.  

The Board now turns to the issue of rating the veteran's 
folliculitis, posterior scalp and neck prior to August 30, 
2002 under the old criteria as the new criteria was not in 
effect during this time period.  Under the old criteria for 
Diagnostic Code 7800, the veteran does not have any deformity 
of one side of the face or repugnant bilateral disfigurement 
to warrant a maximum 50 percent disability rating under this 
code.  Under the old criteria for Diagnostic Code 7806, the 
August 2002 VA examination showed evidence of crusting and 
sores with pus.  However, there was no evidence of systemic 
or nervous manifestations in conjunction with the crusting 
and sores as required under this rating.  Nevertheless, given 
the overall findings in the August 2002 VA examination 
report, the Board finds that the veteran's folliculitis, 
posterior scalp and neck, more nearly approximates the 
description  of being "exceptionally repugnant," which is a 
separate criteria under this code.  Thus, accordingly, the 
Board concludes that a 50 percent rating under the old 
Diagnostic Code 7806 is warranted during the entire period 
contemplated by this appeal.  As noted earlier, this is the 
highest rating available under the old criteria. 

The Board next considers whether a rating in excess of 50 
percent is warranted under the new criteria.  

Pursuant to the June 2004 remand, the veteran was afforded 
another VA examination in September 2005.  The claims file 
was reviewed.  The examination report indicated that the 
veteran currently did not have any specific treatments in the 
past 12 to 24 months, but a surgical excision to clear the 
lesion had been recommended in the past, but had not been 
performed.  The veteran's symptoms included daily pain and 
tenderness, serious discharge and crusting, and on and off 
bleeding.  The examiner indicated that there was a chronic 
skin lesion involving about a six by three inch area on the 
back of the neck with central scarring, loss of hair and 
peripheral active lesions like ulcers, pustules, mostly on 
the superior aspect.  There was some mild ulceration and 
crusting on the top superior portion of the lesion.  There 
were no associated systemic or nervous manifestations.  The 
diagnosis was severe acne keloidalis nuchae (back of neck) 
with scarring, involving about a six by three square inch 
area on the back of the neck (about one to two percent of 
total body surface.)  Photographs of the veteran's skin 
disability done by the examiner were attached to the 
examination report. 

A June 2005 handwritten note from a practitioner stated that 
the veteran had severe scarred acne keloidalis of his nape 
and that a surgical excision was needed as no medical 
treatment was available. 

The Board finds that under the new criteria for Diagnostic 
Code 7806, a higher disability rating of 60 percent is not 
warranted.  There is no medical evidence that the veteran's 
skin disability covers more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected.  The 
September 2005 VA examination indicated that the skin 
disability covered a six by three inch square area, which was 
only approximately 1 to 2 percent of the body surface.  
Further, the September 2005 examination report indicated that 
the veteran had no specific treatment in the past 12 months 
so constant or near constant systemic therapy has not been 
required. 

Although the Board has found that a 50 percent rating is 
warranted under the old criteria during the entire period 
contemplated by the appeal, the Board believes it worthy of 
note that the veteran does have at least four characteristics 
of disfigurement to also warrant a 50 percent disability 
rating under the revised Diagnostic Code 7800.  Specifically, 
based on the September 2005 examination with accompanying 
pictures, the veteran had the following characteristics of 
disfigurement: scar five or more inches (13 or more cm.) in 
length; scar at least one-quarter inch (0.6 cm.) wide at 
widest part; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); and skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  There is some 
evidence from the prior VA examination in August 2002 that 
the veteran's skin was indurated in an area exceeding six 
square inches, which is also one of the characteristics of 
disfigurement; however there is no mention of induration in 
the September 2005 VA examination report.  

The Board finds that the veteran does not exhibit at least 
six characteristics of disfigurement to warrant the maximum 
80 percent rating under Diagnostic Code 7800 because there is 
no medical evidence of the following: the surface contour of 
the scar is elevated or depressed; the scar adheres to 
underlying tissues; or that underlying tissue is missing in 
an area exceeding six square inches (39 sq. cm.).  

Conclusion

Thus, based on the analysis above, the Board finds that a 50 
percent rating, but no greater, for the veteran's service-
connected folliculitis, posterior scalp and neck, is 
warranted during the entire period covered by this appeal.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Entitlement to a 50 percent rating (but no higher) is 
warranted for the veteran's service-connected folliculitis, 
posterior scalp and neck.  To this extent, the appeal is 
granted. 




REMAND

Additional evidence has been received of record concerning 
the veteran's claim for entitlement to an increased rating 
for his service-connected left acromioclavicular separation.  
This evidence has not been reviewed by the RO.  The appellate 
scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) 
contemplates that all evidence will first be reviewed at the 
RO so as not to deprive the claimant of an opportunity to 
prevail with his claim at that level.  See generally Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  By letter dated April 11, 2006, the 
Board afforded the veteran the opportunity to waive 
preliminary RO review of the new evidence.  However, in May 
2006, the veteran submitted a statement indicating that he 
wanted his case remanded to the RO for review of the new 
evidence.  Accordingly, this issue must be returned to the 
RO. 

The case is hereby REMANDED for the following actions:

The RO should review the record, to 
specifically include all evidence 
received since the last supplemental 
statement of the case, and determine 
whether an increased rating for the 
veteran's service-connected left 
acromioclavicular separation is 
warranted.  Unless the maximum allowable 
rate is granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


